The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-7 and 10-12, in the reply filed on January 31, 2022 is acknowledged.
Claims 8, 9, and 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotation information measuring part” in claims 1-7 and 10-12 defined as wires, sensors, and accompanying circuitry in Page 10 Lines 1-17 of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (U.S. Publication 2007/0173694, hereinafter “Tsuji”).
As to Claim 1, Tsuji discloses a device (1) in [0044] and Fig. 1 for estimating a shape of a flexible portion (11) in [0046], the device comprising:
a probe (62) in [0098] and Fig. 2 configured to be inserted into the flexible portion, the probe having a torque transmission wire (59) in [0096] and Figs. 2 and 3 transmitting a torque applied to one end thereof to another end thereof (an element inherently transmitting a torque force therethrough between ends); and
a rotation information measuring part (76) in [0096] and Fig. 2 and (8) in [0045] with (68) in [0089] and Fig. 3 coupled to an end of the probe to measure rotation information on the other end of the torque transmission wire.
As to Claim 2, Tsuji discloses the device according to claim 1, wherein the probe comprises an outer tubular body (63) in [0086] and Fig. 3 having a wire channel formed in an interior thereof, and the torque transmission wire is inserted into the interior of the outer tubular body to be disposed in the wire channel, one area of the torque transmission wire being fixedly coupled to an inner surface of the outer tubular body as shown in Figs. 2 and 3.
As to Claim 3, Tsuji discloses the device according to claim 2, wherein the torque transmission wire is inserted toward a front end of the outer tubular body to be fixedly coupled to the outer tubular body around the front end of the outer tubular body as shown in Fig. 3 wherein the torque transmission wire Is inserted and coupled to the outer tubular body around the vicinity of both ends.
As to Claim 5, Tsuji discloses the device according to claim 1, wherein the rotation information measuring part comprises at least one of a torque sensor (76) in [0096] and Fig. 2 for measuring the torque on the other end of the torque transmission wire and a rotation angle sensor (80) in [0098]-[0099]  for measuring a rotation angle on the other end of the torque transmission wire.
As to Claim 6, Tsuji discloses the device according to claim 1, wherein the probe comprises a metal bar of (67a, 67b) in [0089] and (18) in [0093] as shown in Fig. 3 coupled to the other end of the torque transmission wire, and wherein the rotation information measuring part measures at least one of a rotation angle and the torque of the metal bar to measure the rotation information on the other end of the torque transmission wire. 
As to Claim 7, Tsuji discloses the device according to claim 1, further comprising:
a controller (47) in [0064]-[0066] for analyzing the rotation information on the other end of the torque transmission wire received from the rotation information measuring part to estimate the shape of the flexible portion into which the probe is inserted; and
a display (10) in [0045] and Figs. 1 and 5 for receiving information on an estimated shape of the flexible portion from the controller to display the estimated shape of the flexible portion to a user.
As to Claim 10, Tsuji discloses the device according to claim 1, further comprising a probe insertion length input part (5) in [0045] and Fig. 3 for receiving an insertion length (user input command for a length to be bent of the insertion part) of the probe when the probe is inserted into the flexible portion after passing through an inserting part of an endoscope treatment instrument from a user during normal operation.
As to Claim 12, Tsuji discloses the device according to claim 10, further comprising:
a controller (47) in [0064]-[0066] for analyzing the rotation information on the other end of the torque transmission wire received from the rotation information measuring part and the probe insertion length received from the probe insertion length input part to estimate the shape of the flexible portion into which the probe is inserted; and
a display (10) in [0045] and Figs. 1 and 5 for receiving information on an estimated shape of the flexible portion from the controller to display the estimated shape of the flexible portion to the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji and in further view of Fukunaga (U.S. Publication 2010/0145150).
As to Claim 4, Tsuji discloses the device according to claim 2, however does not specifically disclose lubricant.
Fukunaga teaches in the analogous field of endeavor of endoscopy wherein a lubricant (66) in [0050] and [0050] as shown in Fig. 7 is accommodated in the wire channel to reduce a frictional force between the inner surface of the outer tubular body and the torque transmission. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the torque transmission wire with lubricant since it has been shown by Fukunaga that it would fulfill the same function with predictable results while reducing the coefficient of friction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji and in further view of Weingberg (U.S. Patent 7,387,606).
As to Claim 11, Tsuji discloses the device according to claim 10, however does not specifically disclose a pedal. Weinberg teaches in the analogous field of endeavor of endoscopy wherein the probe insertion length input part has the shape of a pedal “pedal” in 2/10-19 and inputs a probe insertion length according to at least one of a number of times the pedal is stepped and a pedal stepping interval. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the probe insertion length input part of Tsuji with pedals as taught by Weinberg as an obvious equivalent to joysticks since it has been shown by Weinberg that each will provide the predicable result of advancing, retracting, and torqueing the probe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 10226304, 20140236000, 20110295063, 20110137122, 2011065994, 20100160728, 20090227841, and 20070270650 are cited to show similar probes with torque sensors. 20130109919 is cited to show torque sensing of wires and motors alternatively. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        5/9/2022